Citation Nr: 1539721	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  10-10 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right hand and arm atrophy.

2.  Entitlement to service connection for right foot bunion.

3.  Entitlement to service connection for right shoulder condition.

4.  Entitlement to an increased rating for right foot condition, residual of injury, (partial loss of use of right leg/right foot drop), currently rated at 10 percent disabling.

5.  Entitlement to an increased rating for degenerative joint disease of the right knee, status post knee replacement, currently rated at 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1973 to August 1977, and from July 1979 to July 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2011, the Veteran testified on the above issues during a Board hearing before an Acting Veterans Law Judge (AVLJ).  A transcript is associated with the claims file.  In May 2012 the case was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran testified before an AVLJ in June 2011.  In June 2015, the Veteran was advised that the AVLJ who had presided over the June 2011 Board hearing had since retired from the Board.  Because that AVLJ is no longer at the Board, the Veteran is entitled to another hearing with a VLJ or AVLJ who will decide his appeal.  See 38 U.S.C.A. § 7107(c) (2014); 38 C.F.R. § 20.707 (2015).  In correspondence received shortly thereafter, the Veteran indicated that he wanted to appear at another Travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing held before a Veterans Law Judge, in the order his request was received.  The Veteran and his representative should be notified of the date and time of the hearing and a copy of such notice should be placed in the record.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



